id office uilc cca-102721-08 number release date from sent monday date pm to cc subject dishonor of checks -------------------------- ----------- we were asked to address whether the five year erroneous refund_suit period of sec_6532 should be automatically applied in the sense of a categorical application to a circumstance in which checks in payment of a tax are dishonored but a refund is made before posting of the dishonor the five year period applies where an erroneous refund is induced by fraud or misrepresentation of a material fact the existence of a payment is a material fact where a check is received as a payment the taxpayer’s assertion that the payment is good continues until the payment becomes final and the funds are received by the service or until notice of dishonor is received the question though also relates to whether there was an inducement that requires something similar to a request we believe that there should not be an automatic categorical application of the five year period where the refund was not requested on a return claiming a payment that is subsequently dishonored we are not foreclosing a case-by-case determination but conclude only that an automatic categorical application of the five year period appears inappropriate as to a claim to a refund on a return claiming a payment that is subsequently dishonored statistics were provided which suggested that there were a number of accounts in which this circumstance had occurred in our review of some of those transcripts however what was shown was a payment by check of a tax reported on the return without a claim_for_refund with that check subsequently dishonored and a refund resulting from some other action preceding the posting of the dishonor we note that it seems unusual that a payment check would be submitted with a return claiming a refund while we are not foreclosing a case-by-case determination we again conclude that an automatic categorical application of the five-year period appears inappropriate
